      Case 3:20-cv-01372-SPM Document 6 Filed 01/04/21 Page 1 of 5 Page ID #38



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL GRADY,

                    Petitioner,

 v.                                              Case No. 20-CV-01372-SPM

 JOHN J. FRANKE,

                    Respondent.

                          MEMORANDUM AND ORDER

McGLYNN, District Judge:

        Petitioner Michael Grady, a federal pretrial detainee currently being held at the

Alton Jail in Alton, Illinois, filed this habeas corpus action pursuant to 28 U.S.C. § 2241.

In the Petition (Doc. 1), Grady complains about the conditions of his confinement, the

threat of COVID-19, and a speedy trial violation. He seeks expedition of his criminal case

and immediate release pending trial.

         This matter is now before the Court for review pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in United States District Courts, which states that upon

preliminary consideration by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district

court, the judge must dismiss the petition and direct the clerk to notify the petitioner.”

Rule 1(b) gives the Court the authority to apply the Rules to other habeas corpus cases.

                                        The Petition

        Grady is currently being held at the Alton Jail awaiting trial in the United States

District Court for the Eastern District of Missouri in United States v. Grady, 15-CR-



                                         Page 1 of 5
    Case 3:20-cv-01372-SPM Document 6 Filed 01/04/21 Page 2 of 5 Page ID #39



00404-HEA-29 (“Pending Case”). He has been charged with offenses related to a large

drug case, including Drug Conspiracy, Obstruction of Justice, Unlawful Flight to Avoid

Prosecution, Money Laundering, and Witness Tampering. (Pending Case, Doc. 1990). His

charges were recently dismissed in another case in the Eastern District of Missouri, 17-

CR-00095-RWS-3.

      Grady’s Petition states that his Fourteenth Amendment rights have been violated

because he has not received adequate medical care (Id., pp. 20-21, 26); he is at risk for

COVID-19 infection because the staff has ignored his potential symptoms in the past,

there is a lack of testing protocol, he is exposed to inmates that have tested positive, and

the staff has failed maintain a clean environment (Id., pp. 20, 26); and an order entered

by the Chief Judge Rodney W. Sippel of the Eastern District of Missouri suspending all

criminal trials until March 15, 2021 is a violation of his Sixth Amendment rights (Id., pp.

22-24).

                                       Discussion

                Medical Treatment and Conditions of Confinement

      Grady’s claims related to his medical treatment and conditions of confinement are

not habeas claims and cannot be pursued in a § 2241 petition. A petition for a writ of

habeas corpus is the proper vehicle “[i]f the prisoner is seeking what can fairly be

described as a quantum change in the level of custody – whether outright freedom, or

freedom subject to the limited reporting and financial constraints of bond or parole or

probation, or the run of the prison in contrast to the approximation to solitary

confinement that is disciplinary segregation.” Graham v. Broglin, 922 F.2d 379, 381 (7th

Cir. 1991). If a prisoner is not challenging the fact of his confinement, but instead the


                                       Page 2 of 5
      Case 3:20-cv-01372-SPM Document 6 Filed 01/04/21 Page 3 of 5 Page ID #40



conditions under which he is being held, he must bring the claim in a civil rights action

under 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). Glaus v. Anderson, 408 F.3d 382, 386 (7th Cir. 2005).

This is the case regardless of the fact that a petitioner asks for release due to the

conditions. Id.

          While courts have in the past construed a mistakenly labeled habeas corpus

petition as a civil rights complaint, see, e.g., Graham, 922 F.3d at 381-82, the Seventh

Circuit Court of Appeals has made it clear that this practice is improper. Bunn v. Conley,

309 F.3d 1002, 1007 (7th Cir. 2002). This is particularly true where conversion of the case

may lead to unfavorable consequences for the petitioner under the Prison Litigation

Reform Act. See Bunn, 309 F.3d at 1007. Here, such consequences could include those

associated with possible exhaustion defenses, the failure to name the correct defendants,

the potential for a “strike” under 28 U.S.C. § 1915(g), and Grady’s ability to pay the proper

filing fee for that action (presently $400.00) as opposed to the fee for a petition for writ of

habeas corpus (presently $5.00). Accordingly, this Court will not re-characterize the

instant habeas petition as a Complaint for a civil rights action, and it offers no opinion

regarding the merits of those claims.

                              Sixth Amendment Speedy Trial Claim

          Grady also asserts a Sixth Amendment Speedy Trial claim related to Chief Judge

Sippel’s order continuing all civil and criminal trials and finding that the period between

the date of the Order and May 31, 2020 was excluded under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7)(A). 1 Speedy trial claims have two potential bases: The Speedy Trial


1   Chief Judge Sippel’s order is available at

                                                 Page 3 of 5
    Case 3:20-cv-01372-SPM Document 6 Filed 01/04/21 Page 4 of 5 Page ID #41



Act and the Sixth Amendment itself. Grady filed a motion to dismiss in the Pending Case

on both grounds. (Pending Case, Doc. 2453). District Judge Henry E. Autrey adopted the

Report and Recommendation of the magistrate judge that the Motion be denied, as the

case was designated “complex” as defined in the Speedy Trial Act and is therefore not

subject to its limitations (see 18 U.S.C. § 3161(h)(7)(B)(ii)), and the delays did not violate

Grady’s broader Sixth Amendment rights under United States Court of Appeals for the

Eighth Circuit jurisprudence. (Pending Case, Docs. 2586 and 2646).

      This is not an appellate court, and it will not sit in direct review of the Eastern

District of Missouri’s ruling. “A federal pretrial detainee cannot use § 2241 to preempt

the judge presiding over the criminal case.” Williams v. Hackman, 364 F. App’x 268, 268–

69 (7th Cir. 2010) (citing Jones v. Perkins, 245 U.S. 390, 391-92 (1918), Fassler v. United

States, 858 F.2d 1016, 1018-19 (5th Cir.1988) and United States v. Pipito, 861 F.2d 1006,

1009 (7th Cir. 1987)). If Grady is dissatisfied after the Pending Case is resolved, he may

file a direct appeal in the Eighth Circuit.

                                        Disposition

      For the foregoing reasons, the Petition for a Writ of Habeas Corpus (Doc. 1) is

DISMISSED without prejudice. The Clerk is DIRECTED to close this case and enter

judgment accordingly.

                              Certificate of Appealability

      Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, this Court must

“issue or deny a certificate of appealability when it enters a final order adverse to the



https://www.moed.uscourts.gov/sites/moed/files/documents/news/Order%20Re%20Case%20Operations%2
0COVID%2012-15-20%20FINAL.pdf.

                                        Page 4 of 5
    Case 3:20-cv-01372-SPM Document 6 Filed 01/04/21 Page 5 of 5 Page ID #42



applicant.” A certificate should be issued only where the petitioner “has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

      In order for a certificate of appealability to issue, a petitioner must show that

“reasonable jurists” would find this Court’s “assessment of the constitutional claims

debatable or wrong.” See Slack v. McDaniel, 529 U.S. 473, 484 (2000); Buck v. Davis, 137

S. Ct. 759, 773 (2017). Here, no reasonable jurist would find it debatable whether this

Court’s rulings were correct. Accordingly, the Court denies a certificate of appealability.

      Petitioner may reapply for a certificate of appealability to the United States Court

of Appeals for the Seventh Circuit. See Fed. R. App. P. 22(b); 28 U.S.C. § 2253(c)(1).

      IT IS SO ORDERED.

      DATED:      January 4, 2021


                                               s/ Stephen P. McGlynn
                                               STEPHEN P. McGLYNN
                                               U.S. District Judge




                                       Page 5 of 5
